....
                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

       CAROLE DUDLEY,
           Plaintiff,

                v.                                             CIVIL ACTION NO. 18-CV-5110

       EDWARD FOY, et al,
           Defendants.                                                                  FILED
                                                                                       DEC 0 7 2018
                                                MEMORANDUM                           KATE BARKMAN,~
                                                                                   By          Dep.QMs
       JONES,J. II                                                                  December 6, 2018

                Prose Plaintiff Carole Dudley filed this civil action against Edward Foy, Gale Power,

       Dian Shmit, and Charle Button. (ECF No. 2.) She has also filed a Motion for Leave to Proceed

       In Forma Pauperis. (ECF No. I.) For the following reasons, the Court will grant Dudley leave

       to proceed in forma pauperis and dismiss her Complaint.

       I.       FACTS

                Dudley's Complaint is confusing and difficult to understand because of the way it is pled.

       Dudley states that she is bringing a claim against all the Defendants "regarding stolen money

       from [her] mail, PO Box at 30 Street post office and bank police, fire, from apartment." (Compl.

       at 6.) 1 Dudley states that this began in July of 2013. (Id) She mentions that she has "no place

       to live" and that her landlord "stole [her] money." (Id) Dudley also mentions living in the

       street. (Id) As relief, she appears to seek the return of several stolen properties, and includes a

       list of the properties she believes were stolen. (Id. at 7, IO.)




       1
           The Court uses the pagination assigned to the Complaint by the CM/ECF docketing system.


                                                               EN1'D DEC 10 2.018
..
     II.     STANDARD OF REVIEW

            The Court will grant Dudley leave to proceed in forma pauperis because it appears that

     she may not be capable of paying the fees necessary to commence this action. 2 Accordingly, 28

     U.S.C. § 1915(e)(2)(B)(i) and (ii) require the Court to dismiss the Complaint if it is frivolous or

     fails to state a claim. A complaint is frivolous if it "lacks an arguable basis either in law or in

     fact." Neitzke v. Williams, 490 U.S. 319, 325 (1989). It is legally baseless if "based on an

     indisputably meritless legal theory," Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir.

     1995), and factually baseless '"when the facts alleged rise to the level of the irrational or the

     wholly incredible." Denton v. Hernandez, 504 U.S. 25, 33 (1992).

            Whether a complaint fails to state a claim under§ I 915(e)(2)(B)(ii) is governed by the

     same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

     see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

     determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

     claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

     (quotations omitted). Conclusory statements and naked assertions will not suffice. Id

     Moreover, "if the court determines at any time that it lacks subject-matter jurisdiction, the court

     must dismiss the action." Fed. R. Civ. P. 12(h)(3). As Dudley is proceeding prose, the Court

     construes her allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir. 2011).




     2Although Dudley's Motion for Leave to Proceed In Forma Pauperis suggests that she is owed
     $18 million, that allegation appears fanciful. (Mot. to Proceed In Forma Pauperis at 3.) It is not
     entirely clear how Dudley supports herself; however, her Motion suggests that she is relying on
     public assistance and, therefore, that she may not be capable of paying the fees to commence this
     civil action.
                                                        2
    .
III.    DISCUSSION

        At the outset, Dudley's allegations regarding stolen properties appear fanciful and based

on irrational thoughts. Dudley suggests that several properties in the city have been stolen from

her. These allegations rise to the level of factually frivolous and can be dismissed on that basis.

        To the extent Dudley is raising claims that are not based on irrational or fanciful

allegations, her claims fail. Dudley used this Court's form Complaint for non-incarcerated

individuals wishing to file a civil action, but did not indicate whether she is invoking this Court's

federal question jurisdiction or its diversity jurisdiction. In any event, Dudley has not pied a

basis for a federal claim. If Dudley is asserting civil rights claims pursuant to 42 U .S.C. § 1983,

nothing in the Complaint suggests that the Defendants are state actors and that they deprived

Dudley "ofrights, privileges, or immunities secured by the Constitution or laws of the United

States." Parratt v. Taylor, 451 U.S. 527, 535 (1981); see also West v. Atkins, 487 U.S. 42, 48

( 1988). In any event, if Dudley is trying to bring claims seeking the prosecution of the

Defendants (or others) for stealing her money and properties, her claims are not cognizable. 3 See

Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) ("[A] private citizen lacks ajudicially

cogni7..able interest in the prosecution or nonprosecution of another."). While the Court is

sympathetic if Dudley was the victim of a crime, the Complaint, as pled, fails to allege a basis

for federal question jurisdiction.

        To the extent Dudley intended to bring tort claims under Pennsylvania law, there is no

basis for jurisdiction over those claims. The only independent basis for the Court's jurisdiction

over state law claims is pursuant to 28 U.S.C. § 1332(a), which grants a district court jurisdiction




3If Dudley believes she was the victim of a crime, she may report that information to the
appropriate officials.
                                                  3
over "all civil actions where the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between ... citizens of different States." Diversity

jurisdiction requires "complete diversity," which in turn requires that "no plaintiff be a citizen of

the same state as any defendant." Zambelli Fireworks !v(fg. Co. v. Wood, 592 F .3d 412, 419 (3d

Cir. 2010). Here, the Complaint suggests that the parties are not completely diverse.

Accordingly, the Court must dismiss any state claims for lack of subject matter jurisdiction.

IV.    CONCLUSION

        For the foregoing reasons, the Court grant Dudley leave to proceed informa pauperis and

dismiss her Complaint. Because it appears that Dudley cannot cure the defects noted above, she

will not be permitted tq file an amended complaint. See Grayson v. Mayview State Hosp., 293

F.3d 103, 114 (3d Cir. 2002). Dudley's Motion (ECF No. 3) will be denied. An appropriate

Order follows.




                                                  4
